Citation Nr: 1617401	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD). 

 2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression. 


REPRESENTATION

The Veteran (Appellant) represented by:	Christopher Loiacono, Agent 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1977 to June 1997.  
This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in Indianapolis, Indiana, which reopened and denied the issue of service connection for PTSD.  

The Veteran appealed the denial and requested a Board hearing in a May 2014 VA Form 9, Appeal to Board of Veterans' Appeals, and was scheduled to testify before a Veterans Law Judge on October 6, 2015, but waived the right to a hearing.  See October 2015 letter from representative.  As such, the Veteran's request for a hearing must be considered as having been withdrawn, and the Board has no duty to offer the Veteran another hearing opportunity.  38 C.F.R. § 20.702 (2015). 

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD and depression, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for an acquired psychiatric disability to include PTSD and depression is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  A July 2009 rating decision denied service connection for PTSD, finding no clear diagnosis and no evidence of record linking any psychiatric disorder to service.  

2.  The Veteran did not file a timely notice of disagreement (NOD) following the July 2009 decision, and no new and material evidence was received during the one year appeal period following the decision. 

3.  The evidence received since the July 2009 rating decision relates to an unestablished fact of a current PTSD diagnosis, so could reasonably substantiate a claim of service connection for PTSD.   


CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the July 2009 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In this decision, the Board is reopening and remanding the issue on appeal for additional development.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for PTSD

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

In a July 2009 rating decision, the RO denied service connection for PTSD for no clear diagnosis of PTSD and no evidence of record linking any psychiatric disability to service (no nexus).  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus the July 2009 rating decision denying service connection for PTSD became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Since the July 2009 rating decision, VA has received an October 2015 statement, in which the Veteran discussed various claimed in-service stressors.  VA has also received a December 2015 private treatment record that includes a diagnosis of PTSD.  Such evidence could reasonably substantiate a claim of service connection for PTSD, as, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.


REMAND

Mental Health Examination

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran contends generally that currently diagnosed PTSD is due to service.  Specifically, in a December 2010 statement, the Veteran wrote that PTSD was due to participating in various in-service transport missions, which required transporting dead bodies during the Gulf War, was responsible for the "movement of contaminated personnel or equipment," was assigned to the "refugee situation" in Somalia, and witnessed death in Rwanda.  The Veteran also wrote that these experiences caused nightmares and chills.  At a December 2010 VA examination, the Veteran reported symptoms of depression because he lived alone, did not have a child, and had experienced combat in Grenada in 1981, the Gulf of Sidra in 1986, January to June 1991 in Desert Storm/Desert Shield, Haiti in 1994, and a Mississippi flood in 1994.

Service treatment records reflect psychiatric symptoms during service, including treatment for mild anxiety in June 1980 and anger issues in July 1988.   

At the conclusion to the December 2010 VA examination, the VA examiner diagnosed major depressive disorder and opined that depression was not due to service.  The VA examiner reasoned that depression was likely due to life stress and failed relationships.  The VA examiner also opined that the Veteran did not meet the diagnostic criteria for PTSD.  The December 2010 VA examination report reflects the VA examiner did not consider the Veteran's in-service treatment for psychiatric symptoms, including treatment for mild anxiety in June 1980 and anger issues in July 1988; therefore, the opinion relied on an inaccurate factual premise, and is, thus, of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

A December 2015 private examination report reflects diagnoses of PTSD and depression.  While the December 2015 private examination report provides a current PTSD diagnosis, the private examiner's purported positive nexus opinion failed to offer any rationale as to how the PTSD is related to the reported in-service stressors.  The private examiner also opined that "pre-existing depressive condition has been substantially aggravated by his military service."  See December 2015 private examination report.  The December 2015 examiner's purported nexus opinion as it relates to the diagnosed depression is irrelevant to a question of service incurrence.  Also, aggravation is not in question.  For these reasons, the Board finds that a VA examination would assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include whether the diagnoses include PTSD, and, if PTSD is diagnosed, to offer an opinion as to whether the record indicates that an in-service stressor(s) occurred. 

Service Personnel Records

As discussed above, the Veteran contends PTSD is due to participating in various transport missions requiring the transportation of dead bodies during the Gulf War, and "experienced" combat in Grenada in 1981, the Gulf of Sidra in 1986, January to June 1991 in Desert Storm/Desert Shield, Haiti in 1994, and a Mississippi flood in 1994.  See December 2010 statement; see also December 2010 VA examination.  

Various VA treatment records dated throughout the appeal period show pertinent histories, complaints, treatment, or assessments; however, it appears as though the service personnel records may be incomplete.  For this reason, on remand, the AOJ should associate with the record all service personnel records, including any 
DD Form 214.  

Accordingly, the issue of service connection for an acquired psychiatric disorder, to include PTSD and depression not otherwise specified, is REMANDED for the following action:

1.  Obtain all service personnel records, including a 
DD Form 214, and ensure that these records are contained in the claims file.

2.  Request the Veteran to provide information as to any private treatment for a psychiatric disorder, including PTSD and depression, not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's psychiatric disorder(s), not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Associate with the record all VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's mental health, not already of record.  

4.  Schedule a VA mental health examination to help determine whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD and depression, that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A discussion of the facts and medical principles involved should be provided, specifically the June 1980 and July 1988 service treatment notes, indicating treatment for psychiatric conditions.  

The examiner should provide the following opinions, with supporting rationale:
   
A)  Does the Veteran have PTSD?  In answering this question, the examiner should address the PTSD diagnosis in the December 2015 private opinion, and identify the specific stressor(s) underlying any PTSD diagnosis. 
	
B)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed PTSD had its onset in, was caused by, or is otherwise related to service, specifically to fear of hostile military activity?  

C)  Does the Veteran have any other non-PTSD psychiatric disorder, including depression? 

D)  For any diagnosed non-PTSD psychiatric disorder, is it at least as likely as not (50 percent probability or greater) the disability had its onset during, was caused by, or is otherwise related to active service?  In answering this question, please discuss the service treatment records that show psychiatric symptoms in service, including treatment for mild anxiety in June 1980 and anger issues in July 1988.   

5.  Then readjudicate the issue of service connection for an acquired psychiatric disorder, to include PTSD and depression.  If the benefit sought remains denied, the Veteran and representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


